Case 5:21-cr-50014-TLB Document 44                Filed 09/10/21 Page 1 of 19 PageID #: 521




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA

v.                                                            CASE NO 5:21-CR-50014-001

JOSHUA JAMES DUGGAR


     UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
       SUPPRESS STATEMENTS AND REQUEST FOR EVIDENTIARY HEARING

          Comes now the United States of America, by and through Dustin Roberts and Carly

Marshall, Assistant United States Attorneys for the Western District of Arkansas, and William G.

Clayman, Trial Attorney for the United States Department of Justice, and for its Response to the

Defendant’s Motion to Suppress Statements and Request for an Evidentiary Hearing (Doc. 36),

states:

I.        Summary of the Argument

          At present, the defendant asks this Court to suppress “all statements allegedly made by

Duggar after he asserted his right to counsel and after federal agents physically stopped him from

communicating with his attorney.” (Doc. 36, p.1). However, as set out below, the defendant’s

claims fail because he was never in custody for purposes of Miranda and the Fifth Amendment,

neither initially when officers approached him nor subsequently when he consented to an

interview. Moreover, his request to call a lawyer was in response to the announced search warrant,

not an invocation of his right to have an attorney present during interrogation. Finally, after being

informed of his rights to counsel and to remain silent, Duggar knowingly and voluntarily waived

such rights in favor of making a statement. Consequently, Duggar’s motion is without merit and

should be denied.



                                                 1
Case 5:21-cr-50014-TLB Document 44                 Filed 09/10/21 Page 2 of 19 PageID #: 522




II.    The United States’ Investigation

       On November 4, 2019, Homeland Security Investigations (HSI) Special Agent (SA) Gerald

Faulkner applied for and obtained a federal search warrant based on probable cause to believe that

an individual utilizing an Internet Protocol (IP) address assigned to Wholesale Motorcars located

at 14969 Wildcat Creek Road in Springdale, Arkansas, downloaded and/or possessed images of

child pornography. Agents did not however obtain a federal arrest warrant for anyone connected

to facts set out in the affidavit in support of the search warrant.

       On November 8, 2019, at approximately 3:00 PM, HSI agents executed the search warrant

on Wholesale Motorcars. Wholesales Motorcars is aptly described as a used car lot located

between Springdale, Arkansas and Siloam Springs, Arkansas. The driveway leading up to the lot

is gravel/unpaved, and there are only two (2) shed-like structures on the premises, the smaller of

which serves as the main office. That day there were multiple vehicles apparently for sale present

on the lot. When federal agents arrived on scene, they executed the search warrant using a “soft

approach,” meaning they were in plain clothes (not tactical gear) and their weapons were not drawn

nor brandished. Upon arriving at the lot, four (4) agents, all dressed in plain clothes and protective

vests bearing the insignia “police” or “homeland security,” approached the defendant and two (2)

other individuals who were all standing outside.

       SA Faulkner and SA Howard Aycock, who were the lead agents in this case, exited their

vehicles, identified themselves as federal law enforcement, and notified Duggar that they were

there to execute a federal search warrant on the premises. Specifically, SA Faulkner explained to

Duggar that he had a search warrant for the premises allowing for the seizure of items containing

digital contraband, that it was not an arrest warrant, that neither him nor the other individuals were

under arrest, and that they were free to leave. Directly thereafter, the defendant took out of his



                                                   2
Case 5:21-cr-50014-TLB Document 44                Filed 09/10/21 Page 3 of 19 PageID #: 523




pocket his cellular phone, an Apple iPhone, and stated he would like to call his lawyer. In response,

SA Faulkner explained to the defendant that his device was covered by the search warrant and was

being seized pursuant to the warrant. SA Faulkner then, using just one hand, took the phone out of

Duggar’s hand with minimal or no physical contact. Shortly thereafter, Duggar informed law

enforcement that he might have to leave because his wife was pregnant and due to give birth at

any moment. SA Faulkner acknowledged such and reaffirmed that it was fine for him to leave.

       However, Duggar remained on the lot, during which time he was neither physically

restrained nor guarded. After securing the premises and starting the search warrant process, SA

Faulkner and SA Aycock approached the defendant and asked if he would be willing to discuss

the details of the federal search warrant, to which the defendant agreed. Due to the ongoing search,

the agents indicated that they could speak in SA Aycock’s vehicle, and again Duggar agreed to

speak with them. Of note, when speaking with Duggar outside of the vehicle, the agents did not

have any firearms brandished nor did they physically direct or escort the defendant to SA Aycock’s

vehicle. In approaching the vehicle, SA Faulkner walked to and entered the driver’s side front

door, SA Aycock walked to and entered the driver’s side rear door, and the defendant walked to

the front passenger door, opened the door, and entered the vehicle. At no time when Duggar was

inside SA Aycock’s vehicle did law enforcement officers stand outside, block, or guard the door.

Additionally, the doors to the vehicle were not locked during the interview.

        Immediately after Duggar entered the vehicle, SA Aycock asked the defendant for his

consent to record their conversation, which the defendant provided. After consenting to the

recording but before SA Aycock could initiate the recording device, the defendant then turned in

his seat and asked, “What is this about? Has somebody been downloading child pornography?”




                                                 3
Case 5:21-cr-50014-TLB Document 44               Filed 09/10/21 Page 4 of 19 PageID #: 524




(Id.) At that point, SA Aycock told the defendant to not ask any additional questions until he could

start the recording device.

       The recording begins with SA Aycock stating the date and time and then asking the

defendant to state his name. Immediately, SA Aycock begins informing the defendant of his

Miranda rights. Specifically, SA Aycock provided the defendant a copy of HSI’s standard

”Statement of Rights” form and read the form to the defendant aloud. (Id. at 28).

       The following is the exchange between SA Aycock, SA Faulkner, and the defendant:

       SA Aycock: …If you decide to answer questions now, you still have the right to stop the
                    questioning at any time or to stop the questioning for the purposes of
                    consulting an attorney, okay? All right. So what I’m going to ask you to do
                    is sign right here. All that is saying is that you have been read your rights-
       Duggar:      Miranda?
       SA Aycock: -- and you understand what your rights are.
       Duggar:      Okay? This is only for now. It’s not for any other?
       SA Aycock: Sure. Like it says, if you—if you decide to answer questions now, you still
                    have the right to stop –
       Duggar:      Okay.
       SA Aycock: -- at any time. But that’s—that’s just you saying
       Duggar:      This is U.S. CIA? Is this –okay?
       SA Aycock: This is U.S. Immigrations and Customs Enforcement, Homeland Security
                    Investigations, all right?
       Duggar:      Okay.
       SA Aycock: But you have signed that you understand your rights.
       Duggar:      Yes.
       SA Aycock: Okay. So now what I’m going to ask you is are you willing to speak with
                    us now without an attorney present?
       Duggar:      I mean, I may not answer everything, I guess, but yes.
       SA Aycock: Okay. All right.
       Duggar:      I have more questions than I would like.
       SA Aycock: Sure. All right. So the time is 1540 on 11/8/2019. All right. So what you’re
                    going to do right now for the waiver is you’re just going to print your name
                    and sign, and all that’s doing is saying – acknowledging what you just said
                    you wanted to do, speak with us.
       Duggar:      (reading document). Into custody?
       SA Aycock: No. So as we explained, this is a search warrant. This is not an arrest
                    warrant, so you are free to leave at any time.
       Duggar:      Okay.
       SA Aycock: All right?
       SA Faulkner: Hey, don’t worry about that.

                                                 4
Case 5:21-cr-50014-TLB Document 44                 Filed 09/10/21 Page 5 of 19 PageID #: 525




          Duggar:      Okay.
          SA Faulkner: That’s just the common language in Arkansas.
          Duggar:      Okay
          SA Faulkner: As a matter of fact, if need be, if you’d like, I can scratch that out.
          Duggar:      Okay. Yeah, that may be better, just to put – just go ahead and scratch it out.
          SA Faulkner: Sure. I forgot about that. All right.


          Thereafter, Duggar signed the form, acknowledging that he was voluntarily agreeing to

make a statement.1 During the interview, Duggar confirmed that there is internet service at the

dealership, including wi-fi. Duggar identified his personal cellphone as an iPhone 11 that he

purchased two or three months prior. According to Duggar, the cell phone has a passcode, but

Duggar declined to provide it. Duggar stated that he owns a password-protected laptop computer

located in an RV on the dealership. Duggar also stated that he owns a password-protected HP

computer located in the main business office of the dealership and that the password for the device

is written down in the office. He said that dealership employees use the computer.

          Duggar also stated that he is familiar with file-sharing programs and torrent files but

declined to get into specifics about his knowledge of those programs. He did state that his laptop,

cell phone, and the desktop computer “may” have peer-to-peer file-sharing programs installed on

them. Duggar also stated that “Tor” is on one device. Up until this point, law enforcement had no

knowledge that Tor (which is an abbreviation for The Onion Router, and is an online network

designed to provide users with anonymous access to the internet that is sometimes referred to as

the dark web) was at issue in the investigation.

          After being informed that the investigation involved child sexual abuse material (CSAM)

being downloaded at his car lot, Duggar inquired whether something had been downloaded on one

of his devices. He then inquired whether the IP address for the lot was “marked” and inquired



1
    The form itself reflects the custody section was marked through.
                                                   5
Case 5:21-cr-50014-TLB Document 44               Filed 09/10/21 Page 6 of 19 PageID #: 526




about the scope of the search warrant. Duggar later indicated that, to his knowledge, nothing was

downloaded to or uploaded from any computer on site that would raise a “red flag” for the

investigation. He also stated he was not “denying guilt,” but was not going to say anything to

incriminate himself. When asked directly if he had seen images of child pornography involving

children five (5) to ten (10) years of age, Duggar stated “I’d rather not answer that question.” The

interview concluded and Duggar left before the search of the premises was complete. Law

enforcement did not arrest any that day in connection with the search of the car lot.


III.   Legal Analysis

       A.      The Defendant’s Voluntary Statements to Law Enforcement were Non-
               Custodial

       While Duggar asserts that his conversation with law enforcement was the product of an

“egregious and inexcusable” violation of his constitutional rights, his argument is wholly

inconsistent with the long-standing case law of the Eighth Circuit regarding police interviews.

Without question, the Fifth amendment and the Supreme Court’s precedent in Miranda v. Arizona,

384 U.S. 436 (1966), “prohibit[] the government from introducing into evidence statements made

by the defendant during a custodial interrogation unless the defendant has been previously advised

of his … privilege against self-incrimination and right to an attorney.” United States v. Chipps,

410 F.3d 438, 445 (8th Cir. 2005) (citing Miranda, 384 U.S. at 444). But Miranda warnings are

due only when a suspect interrogated by the police is “in custody.” Thompson v. Keohane, 116 S.

Ct. 457, 460 (1995). A person is not in custody for Miranda purposes unless the person’s “freedom

of action is curtailed to a degree associated with formal arrest.” Berkemer v. McCarty, 468 U.S.

420, 440 (1984). And the Court must measure Miranda’s custody requirement objectively,

evaluating “how a reasonable person in the suspect’s position would have understood the

situation.” Id. at 442. In other words, “the determination of custody depends on the objective
                                                 6
Case 5:21-cr-50014-TLB Document 44                   Filed 09/10/21 Page 7 of 19 PageID #: 527




circumstances … not on the subjective view harbored by either the interrogating officers or the

person being questioned.” Stransbury v. California, 511 U.S. 318, 323 (1994).

          In gauging whether an individual is in “custody” for purposes of Miranda, the Eighth

Circuit has identified several factors, including:

          (1) whether the suspect was informed that the suspect was free to leave or that the
          suspect was not under arrest; (2) whether the suspect possessed unrestrained
          freedom of movement during questioning; (3) whether the suspect initiated contact
          with authorities or voluntarily acquiesced to official requests to respond to
          questions; (4) whether police used strong-arm tactics or deceptive strategies during
          questioning; (5) whether the atmosphere of the questioning was police-dominated;
          and (6) whether the suspected was arrested at the end of the questioning.

United States v. Griffin, 922 F.2d 1343, 1349 (8th Cir. 1999) The Eighth Circuit in Griffin likewise

recognized that “[t]he most obvious and effective means of demonstrating that a person has not

been taken into custody … is for the police to inform the suspect that an arrest is not being made

and that the suspect may terminate the interview at will.” Id.

          As argued below, it is clear that the defendant was not in custody when SA Aycock and

SA Faulkner initially approached him, which prompted him to produce his phone and stated he

wanted to call his lawyer. He likewise was not in custody when he voluntarily made statements to

law enforcement inside SA Aycock’s vehicle. Lastly, even assuming arguendo that Duggar was

in custody when he agreed to speak with two agents in SA Aycock’s vehicle, his initial question

as to whether someone had downloaded child pornography was unprompted and spontaneous and

he was thereafter advised of and made a knowing and voluntary waiver of his Fifth Amendment

rights.

          B.     The Defendant was not in Custody on November 8, 2019

          A person is not in custody for Miranda purposes unless the person’s freedom of action is

curtailed to a degree associated with formal arrest. Berkemer, 468 U.S. at 440. Courts must



                                                     7
Case 5:21-cr-50014-TLB Document 44                 Filed 09/10/21 Page 8 of 19 PageID #: 528




measure Miranda’s custody requirement objectively, evaluating “how a reasonable person in the

suspect’s position would have understood the situation.” Id. at 442.

       In applying the relevant factors outlined by the Eighth Circuit in Griffin, 922 F.2d at 1349,

no reasonable person in Duggar’s position would have concluded that his interview during the

search of the car lot was custodial in nature.

       i.      Whether Duggar was Informed that he was Free to Leave or not Under Arrest

       The defendant was told from the very beginning of the search of his business, and at every

critical juncture thereafter, that he was not under arrest and was free to leave. When law

enforcement first encountered Duggar on the lot, and directly before he produced his iPhone, he

was told that law enforcement was on the premises pursuant to a search warrant, not an arrest

warrant, and that he was free to leave. And shortly thereafter, Duggar told law enforcement that

his wife was due to give birth at any time and that he might have to leave, which law enforcement

again confirmed was perfectly fine. However, the defendant elected not leave.2

       After initiating the search, agents approached him and inquired if he wanted to discuss the

search warrant. Approximately two minutes and thirty seconds into the interview, while reading

HSI’s standard Miranda form, the defendant asked the special agents about the line on the form

regarding him being taken into custody. SA Aycock replied, “No. So as we explained, this is a

search warrant. This is not an arrest warrant, so you are free to leave at any time.” (Int. p.4)

Further, Special Agent Faulkner offered to scratch out the “in-custody” language on the standard

Miranda form to clarify and confirm he was not in custody. In response to this offer, the defendant

stated “Yeah, that may be better, just to put – just go ahead and scratch it out.” And while Duggar



2
  To be clear, the agents did not confiscate Duggar’s keys, nor did they stop him in any manner
from leaving the lot. In fact, given that it was his car lot, Duggar had multiple vehicles available if
he desired to leave.
                                                  8
Case 5:21-cr-50014-TLB Document 44                Filed 09/10/21 Page 9 of 19 PageID #: 529




represents in his motion that “agents refused to provide [him] with a complete copy of the search

warrant until after the search was completed -further suggesting he was not free to leave and had

to stay,” the defense has apparently failed to realize that at the conclusion of the interview, Duggar

did in fact leave the premises and instructed law enforcement to leave the return with his employee.

(Doc. 36, p. 4).

       Under these circumstances, there is no plausible claim that the defendant was not advised

that he was free to leave the premises and that he was not under arrest.

       ii.     Whether Duggar Possessed Unrestrained Freedom of Movement During
               Questioning

       When the agents initially approached the defendant, they were executing the search warrant

using a “soft approach,” meaning they were in plain clothes (not tactical gear) and their weapons

were not drawn nor brandished. They simply walked up to him, told him that they were there to

execute a search warrant, and that he was free to leave. Even when he produced an iPhone, which

is without question an item covered by the scope of the search warrant, law enforcement had

minimal contact with him when lawfully seizing the device pursuant to the warrant. Thereafter, he

told law enforcement he might need to leave due to his wife being pregnant and was told again by

law enforcement that he could leave. At no time was the defendant handcuffed or restrained in any

way. Even though he elected to stay on scene, he was not guarded by law enforcement and was

allowed free “roam” of the premises.

       When law enforcement approached him and asked if he wanted to discuss the warrant, he

was still outside, not handcuffed, and not guarded. When he indicated that he was willing to speak

with the agents, he freely walked—meaning no one touched him or physically escorted him—to




                                                  9
Case 5:21-cr-50014-TLB Document 44               Filed 09/10/21 Page 10 of 19 PageID #: 530




SA Aycock’s vehicle. He simply walked there on his own volition, opened the door, and sat inside.3

Therein, the doors to the vehicle were not locked, no guns were drawn, and the passenger’s door

through which Duggar entered the vehicle was not guarded. He was told he was free to leave while

inside and at the conclusion of the interview he factually left while agents were still on scene. In

similar circumstances, the Eighth Circuit has affirmed a district court’s conclusion that a defendant

was not in custody for purposes of Miranda when interviewed in a law enforcement vehicle. (See

United States v. Hoeffener, 950 F.3d 1037, 1046 (8th Cir. 2020) (affirming finding that “[the

defendant] was not in custody and entitled to Miranda warnings prior to his in-vehicle confession

because [the defendant] willingly entered Sergeant Kavanaugh's vehicle, voluntarily responded to

Sergeant Kavanaugh's questions, and presented no evidence that he was restrained as though he

was under formal arrest or acquiesced because of a coercive or police dominated environment”).

       While the defendant does not address this factor, this Court should conclude that Duggar’s

movement was not limited, in any way, by law enforcement during his voluntary interview.

       iii.    Whether Duggar Initiated Contact or Voluntarily Acquiesced to Official
               Requests to Respond to Questions

       Law enforcement executed a search warrant on Duggar’s car lot, and in doing so,

encountered Duggar himself. When they approached him, he was outside his business and

remained outside until the agents asked if he wanted to discuss the purposes of the search warrant.

He consented. He was then told that the interview could happen in SA Aycock’s vehicle, which

was parked in close proximity to the main office, due to the ongoing search. Again, he walked on

his own volition to the passenger side door, opened it, and entered the vehicle. And before the




3
  The defense states in their motion that “agents physically escorted him to a government
vehicle[.]” (Doc. 36 at 4). The defendant does not cite to where he elicited this information, and
the Government remains unaware of the basis of that claim, as it is incorrect.
                                                 10
Case 5:21-cr-50014-TLB Document 44                Filed 09/10/21 Page 11 of 19 PageID #: 531




agents could even begin recording the conversation, the defendant asked unprompted whether

someone had been downloading child pornography. In this sense, the defendant took the initiative

to make statements to law enforcement without any questioning, which cuts against a finding that

the interview was custodial.

       iv.     Whether Police Used Strong-Arm Tactics or Deceptive Strategies

       When law enforcement approached Duggar, they informed him that they had a search

warrant for the premises and that he was free to leave. This was a correct statement, as no arrest

warrant was obtained by law enforcement prior to the search nor did the agents seek prior approval

to arrest anyone that day.4 When law enforcement approached the defendant, again, he was outside,

and they simply asked him if he wanted to discuss the purpose of the search warrant. The remainder

of law enforcement’s conversation with the defendant is recorded, and the interviewing agents are

professional and courteous throughout. When Duggar stated during the interview, numerous times,

that he did not want to discuss certain topics, law enforcement acquiesced to his preference and

did not press him further. There is no assertion by the defendant, nor are there facts to support, that

law enforcement lied, misled, or engaged in any manipulative tactics in any way. Accordingly, on

this record, the Court should conclude that the interviewing agents in this case did not use strong-

arm tactics or deceptive strategies during their conversation, and the interview was therefore not

custodial.




4
  In fact, at the point in which the agents encountered Duggar and even when they interviewed
him, they only knew the facts outlined in the search warrant affidavit. The forensic evidence
supporting his arrest was not discovered until after a subsequent off-site forensic examination of
the HP computer seized from the defendant’s office on the car lot.
                                                  11
Case 5:21-cr-50014-TLB Document 44               Filed 09/10/21 Page 12 of 19 PageID #: 532




       v.      Whether the Atmosphere of the Questioning was Police-Dominated

       In his motion, the defendant claims that “officers swarmed the premises while executing

the search warrant on November 8, 2019.” (Doc. 36, p.4). But based on SA Faulkner’s testimony

at the detention hearing, that is not how the execution of the warrant occurred at all. Specifically,

SA Faulkner described the “soft approach” that the four agents executing the warrant took that

day, meaning that no weapons were drawn during the execution of the warrant and the agents

calmly told the defendant upon their arrival that they were there pursuant to a federal search

warrant, not an arrest warrant, and that he was free to leave. (See Det. Hr. Tr. pp. 19-20). While

law enforcement was factually executing a search warrant, it’s important to note that this was a

public business, as opposed to a private residential setting, and the defendant was outside the entire

time. And once inside SA Aycock’s vehicle, Duggar was alone with two (2) agents who were not

brandishing weapons and who repeatedly made it clear to Duggar that he was free to leave and did

not have to answer any questions. Given the amount of leeway that the defendant had in moving

about his car lot and deciding whether to speak to law enforcement, this Court should conclude

that this fact also supports a finding that the defendant’s interview was not custodial.

       vi.     Whether Duggar was Arrested at the End of the Questioning

       Finally, it is indisputable that the defendant was not arrested at the end of questioning. In

fact, he elected to leave the premises after his interview but before the search was complete.

       Based on an analysis of the factors detailed above, this Court should conclude that Duggar

was not in custody at any point on November 8, 2019.

       C.      Duggar’s Request to Call a Lawyer was not in Response to Police
               Interrogation

       The Supreme Court has emphasized that the rights afforded by Miranda and its progeny

“only appl[y]” when a defendant has made, “at a minimum, some statement that can reasonably


                                                 12
Case 5:21-cr-50014-TLB Document 44               Filed 09/10/21 Page 13 of 19 PageID #: 533




be construed to be an expression of a desire for the assistance of an attorney in dealing with

custodial interrogation by the police.” McNeil v. Wisconsin, 501 U.S. 171, 178 (1991) (emphasis

in original) (invocation of Sixth Amendment right to counsel during a judicial proceeding does not

constitute an invocation of the right to counsel under Miranda). The United States Supreme Court

later clarified that “if a suspect makes a reference to an attorney that is ambiguous or equivocal in

that a reasonable officer in light of the circumstances would have understood only that the suspect

might be invoking the right to counsel, our precedents do not require the cessation of questioning.”

Davis v. United States, 512 U.S. 452, 114 S.Ct. 2350, 129 L.Ed2d 362 (1994) (emphasis in

original). As such, a suspect “must articulate his desire to have counsel present sufficiently clearly

that a reasonable police officer in the circumstances would understand the statement to be a request

for an attorney.” Id. There is no requirement that an officer must ask clarifying questions when a

suspect makes an ambiguous statement regarding counsel. Id. at 461.

          Applying these principles, the Supreme Court in Davis held the statement “maybe I should

talk to a lawyer” was equivocal, and not an invocation of the right to counsel for? purposes of

Miranda and the Fifth Amendment. Id. at 462. Similarly, the Eighth Circuit held in United States

v. Havlik that the defendant’s statement to police of “I don’t have a lawyer. I guess I need to get

one, don’t I?” was insufficient to trigger an obligation to cease questioning. 710 F.3d 818, 821

(2013).

          Moreover, a defendant’s purported invocation of his right to counsel must not only

unambiguously reflect that the defendant is seeking the assistance of counsel, see Davis, 512 U.S.

at 459, but the purported invocation must also unambiguously reflect that it is for the specific

purpose of having counsel present during custodial interrogation, see United States v. Doe, 170

F.3d 1162, 1166 (9th Cir. 1999) (“Miranda applies only where a suspect requests ‘the particular



                                                 13
Case 5:21-cr-50014-TLB Document 44                Filed 09/10/21 Page 14 of 19 PageID #: 534




sort of lawyerly assistance that is the subject of Miranda,’ namely, assistance during interrogation,

not assistance in the subsequent judicial process. A statement concerning an attorney made before

interrogation begins is far less likely to be a request for attorney assistance during interrogation

than a similar statement made during custodial interrogation.”) (See also United States v.

Thompson, 35 F.3d 100, 102-04 (2d Cir. 1994) (finding that an attorney's act of seeking records

and filing a form “Notice of Entry of Appearance as Attorney or Representative” with the INS did

not invoke the client's right not to respond to custodial interrogation without counsel present);

United States v. Giboney, 863 F.3d 1022, 1030 (8th Cir. 2017) (finding invocation ambiguous

where defendant failed to make clear that he wanted a lawyer present for the interview, as opposed

to some other incident); Grant–Chase v. Commissioner, New Hampshire Dep't of Corrections, 145

F.3d 431, 436-37 (1st Cir. 1998), cert. denied, 525 U.S. 941 (1998) (not unreasonable application

of Supreme Court precedent for state court to find that a defendant’s pre-interrogation request to

call counsel was “ambiguous as to purpose,” that is, it was ambiguous as whether the defendant

merely wanted advice from counsel regarding how to handle imminent questioning by the police,

or whether the defendant was in fact invoking her Miranda right to have counsel present for

interrogation); United States v. LaGrone, 43 F.3d 332, 338–39 (7th Cir. 1994) (asking to call an

attorney for advice on whether to consent to a search did not invoke any right to counsel because

a request for consent to search is not interrogation).

       Applying the above principles here, when Duggar produced his cellular phone at the outset

of the execution of the warrant and stated he wanted to call his lawyer, it was not in response to a

custodial interrogation. In fact, law enforcement just arrived on the scene, and told the defendant

they had a search warrant for the premises and that he was free to leave. At that point, SA Faulkner

had not stated anything about conducting an interview, what the investigation entailed, or who the



                                                 14
Case 5:21-cr-50014-TLB Document 44               Filed 09/10/21 Page 15 of 19 PageID #: 535




investigation involved. In fact, SA Faulkner at that point had asked the defendant no questions. He

simply stated why they were at the car lot that day. As such, while the defendant may have wanted

to alert his attorney to the presence of federal agents on the premises, there is nothing about the

context in which Duggar made this statement regarding his attorney that could rationally be

interpreted to reflect that he did not wish to speak with federal agents that day without his counsel.

And again, when agents did approach Duggar about speaking with them, he was apprised of his

Miranda rights, signed a “Statement of Rights” form acknowledging that he understood these

rights, and advised the interviewing agents in response to direct questioning that he was willing to

speak with them without an attorney present but that he may not answer all their questions.

       Under these circumstances, the defendant’s initial statement regarding his attorney can

only reasonably be interpreted as a response to the execution of the warrant and not a response to

whether he was willing to give a statement to law enforcement. Accordingly, the defendant’s

invocation of his right to counsel, to the extent it can be described as such at all, was equivocal

and ambiguous.

       D.      Because Duggar Was not in Custody, He Could Not have Anticipatorily
               Invoked his Miranda Rights

       Because it is clear that the defendant was not in custody on November 8, 2019, any notion

that he invoked his Miranda rights is invalidated by his non-custodial status. As numerous courts

have decided, a defendant’s “anticipatory invocation” while not in custody in no way invokes

one’s Miranda rights because those rights do not attach to one not in custody. The Supreme Court

held that the Sixth Circuit’s interpretation of Miranda was “plainly wrong,” for example, in a case

where the circuit court found that law enforcement could not speak to a defendant upon his arrest

because he previously invoked his Miranda rights in a chance, non-custodial encounter with law

enforcement. Bobby v. Dixon, 565 U.S. 23, 25-28 (2011). In rejecting the Sixth Circuit’s

                                                 15
Case 5:21-cr-50014-TLB Document 44               Filed 09/10/21 Page 16 of 19 PageID #: 536




conclusion, the Supreme Court noted that it “has ‘never held that a person can invoke his Miranda

rights anticipatorily, in a context other than ‘custodial interrogation.’” Id. at 28 (citing McNeil v.

Wisconsin, 501 U.S. 171, 182 n. 3 (1991)); see also Montejo v. Louisiana, 556 U.S. 778, 795

(2009) (“If the defendant is not in custody then [Miranda and its progeny] do not apply”).

Similarly, in United States v. Wyatt, 179 F.3d 532, 537 (7th Cir. 1999), the Seventh Circuit held

that:

        [t]he Fifth Amendment right to counsel safeguarded by Miranda cannot be invoked
        when a suspect is not in custody, see United States v. LaGrone, 43 F.3d 332, 337
        (7th Cir.1994), even if in anticipation of future custodial interrogation, see McNeil
        v. Wisconsin, 501 U.S. 171, 182 n. 3, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991) (“We
        have in fact never held that a person can invoke his Miranda rights anticipatorily,
        in a context other than ‘custodial interrogation.’”); LaGrone, 43 F.3d at 339 (noting
        that “in order for a defendant to invoke his Miranda rights the authorities must be
        conducting interrogation, or interrogation must be imminent”); Alston v. Redman,
        34 F.3d 1237, 1249 (3d Cir.1994) (holding that suspect's confession to several
        robberies, given after the suspect had waived his Miranda rights during an earlier
        interrogation and had subsequently signed a form while not under interrogation
        refusing to answer further questions without an attorney present, was admissible
        because the invocation form was signed when the suspect “was not within ‘the
        context of custodial interrogation’ ”). Because Wyatt could not invoke his Miranda
        right to counsel when he was not in custody, his reliance on Edwards v. Arizona,
        451 U.S. 477, 485, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981), is misplaced.


    In light of this clear precedent, as well as the fact that the defendant was never taken into

custody on November 8, 2019, his statement regarding an attorney at the outset of the execution

of the search warrant has no bearing on whether law enforcement was permitted to speak to him

later on during the execution of the warrant.

        E.     Duggar Was Informed of and Validly Waived his Miranda Rights

        Even though the defendant was not in custody at any point during the search of his car lot,

SA Faulkner and SA Aycock nevertheless went above and beyond their obligations given the

circumstances and advised the defendant of his Miranda rights. While, in his motion, Duggar



                                                 16
Case 5:21-cr-50014-TLB Document 44               Filed 09/10/21 Page 17 of 19 PageID #: 537




asserts that “there is simply no evidence to suggest that Duggar knowingly, intelligently and

voluntarily waived his constitutional rights,” (Doc. 36, pp. 7-8), the defendant’s own actions and

statements during the search prove that he knowingly, intelligently, and voluntarily waived his

rights and agreed to speak to law enforcement.

       The defendant is correct that “waivers of constitutional rights not only must be voluntary,

but must be knowing, intelligent acts done with sufficient awareness of the relevant circumstances

and likely consequences.” Brady v. United States, 397 U.S. 742, 748 (1970). In United States v.

Vinton, 631 F.3d 476, 483 (8th Cir. 2011) (internal citations omitted), the Eighth Circuit noted:

       There are “two distinct dimensions” to the inquiry whether a suspect's waiver of his
       Miranda rights was voluntary, knowing, and intelligent. First, the waiver “must
       have been voluntary in the sense that it was the product of a free and deliberate
       choice rather than intimidation, coercion, or deception. Second, the suspect must
       have waived his rights “with a full awareness of both the nature of the right being
       abandoned and the consequences of the decision to abandon it.”

       In this case, there is no accusation, or supporting facts, to reflect that Duggar was coerced,

threatened, or intimidated by law enforcement into waiving his rights. Indeed, his interview with

law enforcement was recorded and produced to the defense, and the defendant has pointed to no

instances in the recording in which law enforcement coerced or threatened him. And equally clear

is that from the beginning of the interview, Duggar elicited information and asked questions to

make sure he understood the rights he was waiving. At the outset of questioning, for example,

Duggar was specifically read and provided a form advising him of his rights to remain silent and

to an attorney, which he acknowledged and signed. As the recorded interview reveals, a mere one

minute and twenty-four seconds into the recording, the defendant confirms with SA Aycock that

the Miranda form and his waiver of rights only applied to the interview conducted that day. Thirty

seconds later, the defendant tells the interviewing agents that he may not answer every question

they ask. Further, the defendant had the agents cross out the section of the Miranda form regarding


                                                 17
Case 5:21-cr-50014-TLB Document 44             Filed 09/10/21 Page 18 of 19 PageID #: 538




him being taken into custody, reflecting a clear understanding on his part of the circumstances in

which he was speaking to law enforcement and his constitutionally protected rights. And, just as

he had indicated previously, Duggar repeatedly declined to answer certain questions during the

interview—declinations that law enforcement respected—again reflecting that the defendant

voluntarily waived his rights with a comprehensive understanding of his rights and what rights he

was waiving.

       Consequently, if the Court concludes that the defendant was in custody for the purposes of

his interview with law enforcement, all available evidence indicates that he knowingly and

voluntarily waived his Miranda rights, and his motion to suppress his statements should therefore

be denied.

                                        CONCLUSION

       WHEREFORE, for the foregoing reasons and authorities, the United States respectfully

requests that this Court deny Defendant’s Motion to Suppress.

                                                    Respectfully submitted,

                                             By:    /s/ Dustin Roberts
                                                    Dustin Roberts
                                                    Assistant United States Attorney
                                                    Arkansas Bar No. 2005185
                                                    414 Parker Avenue
                                                    Fort Smith, AR 72901
                                                    Office: 479-249-9034

                                                    /s/ Carly Marshall
                                                    Carly Marshall
                                                    Assistant United States Attorney
                                                    Arkansas Bar No. 2012173
                                                    414 Parker Avenue
                                                    Fort Smith, AR 72901
                                                    Office: 479-249-9034

                                                    AND

                                               18
Case 5:21-cr-50014-TLB Document 44              Filed 09/10/21 Page 19 of 19 PageID #: 539




                                                     /s/ William G. Clayman
                                                     William G. Clayman
                                                     D.C. Bar No. 1552464
                                                     Trial Attorney
                                                     Child Exploitation and Obscenity Section
                                                     U.S. Department of Justice
                                                     1301 New York Avenue NW
                                                     Washington, D.C. 20005
                                                     Telephone: 202-514-5780
                                                     Email: william.clayman@usdoj.gov



                                CERTIFICATE OF SERVICE

       I, Dustin Roberts, Assistant United States Attorney for the Western District of Arkansas,
hereby certify that a true and correct copy of the foregoing pleading was electronically filed with
the Clerk of Court using the CM/ECF System which will send notification of such filing to the
following:

Justin Gelfand, Travis Story, Gregory Payne, Attorneys for the Defendant

                                                     /s/ Dustin Roberts
                                                     Dustin Roberts
                                                     Assistant United States Attorney




                                                19
